PER CURIAM.
In this direct appeal from appellant’s conviction and sentence as a principal to aggravated assault with a deadly weapon and shooting into a building, we affirm the denial of appellant’s motion for judgment of acquittal without discussion. However, we reverse the trial court’s imposition of a public defender lien for failure to comply with section 938.29, Florida Statutes (2013), and remand with directions that the trial court hold an evidentiary hearing if it decides to reimpose a lien in excess of the minimum statutory amount. See Mosley v. State, 194 So.3d 473, 474 (Fla. 1st DCA 2016); Odom v. State, 187 So.3d 324, 325-26 (Fla. 1st DCA 2016); Harmon v. State, 160 So.3d 939, 940 (Fla. 5th DCA 2015); Houle v. State, 33 So.3d 822, 823 (Fla. 4th DCA 2010).
*1030AFFIRMED in part; REVERSED in part; and REMANDED with directions.
ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.